Citation Nr: 0708191	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) rating for 
laceration scar of the left neck. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION


The veteran had active military service from March 1966 to 
December 1972.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2002 rating decision by the 
Des Moines, Iowa Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claim 
for a compensable rating for laceration scar of the left 
neck.

This case was last before the Board in January 2005 when the 
Board remanded the claim to afford the veteran a skin 
examination to assess the current severity of the service-
connected scar.


FINDING OF FACT

The veteran's laceration scar of the left neck is not shown 
to be disfiguring, poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, unstable or 
productive of any functional limitations.


CONCLUSION OF LAW

The criteria for a higher (compensable) evaluation for a 
laceration scar of the left neck have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.31, 4.118, Diagnostic Code 7800 (2000 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 
5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim. The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim. This notification was satisfied by way of 
letters dated in April 2000 and February 2004. 

Both letters concerned the veteran's claim for a compensable 
evaluation.  However, the February 2004 letter specifically 
advised the veteran of what the evidence needed to show to 
establish an increased evaluation and evidence necessary to 
substantiate his claim.  The letters also clarified which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA would attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.

The claim was remanded by the Board in January 2005 to 
schedule a VA skin examination to allow the veteran to obtain 
medical evidence demonstrating the residuals of the neck scar 
had increased in severity.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if the claims for increased 
evaluation are awarded.  Although the RO did not advise the 
veteran of such information until November 2006, because the 
claims of increased evaluation are being denied, no effective 
date will be assigned.  Proceeding with the appeals presently 
does not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  The veteran's Social Security Administration 
records are also included in the file and have been reviewed.  
In addition, the veteran has been afforded several VA 
examinations and a Board hearing in connection with his 
claims.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim.  As such, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

Merits of the Claim

A rating decision dated in July 1973 granted service 
connection for laceration scar of the left neck and assigned 
a noncompensable rating.  That disability rating has remained 
in effect since that time.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Under the schedular criteria in effect when the veteran filed 
his claim, a noncompensable evaluation was assigned for 
slight disfiguring scars of the head, face or neck and a 10 
percent evaluation was assigned for a moderately disfiguring 
scar of the head, face and neck.  A 10 percent evaluation was 
assigned for poorly nourished superficial scars with repeated 
ulcerations or superficial scars objectively shown to be 
tender and painful. See 38 C.F.R. § 4.118, DC 7803 & 7804.   
Evaluations were also available under DC 7805 based on the 
limitation of function of the individual part affected.

During the interim of this appeal; however, on August 30, 
2002, the Schedule for Rating Disabilities of the Skin were 
amended.  Under revised DC 7800 a 10 percent evaluation is 
assigned for veterans with one of eight (defined) 
characteristics of disfigurement.  The eight characteristics 
of disfigurement for evaluation purposes are: (1) a scar 5 
inches or more (13 or more cm.) in length; (2) a scar at 
least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo or hyper 
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. cm.); and (8) and indurated and inflexible in 
an area exceeding 6 square inches (39 sq. cm.).  A 10 percent 
evaluation may also be assigned for a superficial unstable 
scar and a superficial scar that is painful on examination 
under Diagnostic Codes 7803 or 7804 or an evaluation can be 
assigned based on the limitation of function of the part 
affected under Diagnostic Code 7805.

A 30 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, 
eyes) including eyelids), ears (auricles), cheeks, lips), or; 
with 2 or 3 characteristics of disfigurement.  

A 50 percent evaluation is assigned for scars with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes, including eyelids), ears (auricles), cheeks, 
lips, ), or; with four or five characteristics of 
disfigurement.  The maximum 80 percent evaluation assigned 
for scars is for scars with visible or palpable tissue loss 
and either gross distortion or asymmetry or three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

Pursuant to the January 2005 Board Remand, in February 2006, 
the veteran was afforded a VA examination.  There are no 
records in the C-File that indicate the veteran has received 
any recent treatment either at a VAMC or by a private 
physician for any issue related to his neck scar.  The VA 
examiner reported the veteran has an 8 cm x 1 to 3 mm wide 
scar along the left mandible.  No hypo- or hyper-pigmentation 
was noted on the scar surface and it was described as normal 
in color and not elevated or depressed or adherent to 
underlying tissue.  The scar was described as normal in 
texture with no palpable soft tissue loss, and no induration 
or inflexible skin.  The examiner stated he/she could not 
fully estimate the depth of the scar without dissection.  
However, the scar was not noted to cause limitation of 
function.  No ulcerations were found.  Hypersensitivity was 
noted along the inferior limb of the scar along the mandible 
edge stated as more than likely representing a small neuroma.  
The diagnosis was a left facial scar, clean and well-healed 
with mild hypersensitivity.

During his video hearing, the veteran testified that the scar 
on his neck itches.  When asked if he had much discomfort in 
the neck area as a result of the scar, the veteran testified 
that it did not hurt.

The criteria for a compensable evaluation have not been 
approximated.  Under the criteria that were in effect prior 
to August 30, 2002, the evidence does not demonstrate that 
the veteran's laceration scar of the left neck was moderately 
disfiguring, that it was poorly nourished with repeated 
ulcerations, tender and painful on objective demonstration or 
limitation of any function of the left neck. Similarly, under 
the criteria effective as of August 30, 2002, the veteran was 
not shown to have any of the characteristics of 
disfigurement, nor was the laceration scar of the left neck 
shown to be unstable, painful or productive of any limitation 
of function.

Therefore, since the veteran's laceration scar of the left 
neck is not shown to be disfiguring, unstable or poorly 
nourished, tender and painful on examination or limitation of 
any function of the left neck, the Board concludes that the 
criteria for a compensable evaluation for this disability 
have not been met.

Because the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).


ORDER

A compensable evaluation for a laceration scar of the left 
neck is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


